Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-18-00880-CV

                                      IN RE Melissa PSIHOUDAKIS

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: December 19, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 19, 2018, relator filed a petition for writ of mandamus and a motion for

temporary stay. After considering the petition, this court concludes relator is not entitled to the

relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a). Relator’s motion for temporary stay is DENIED AS MOOT.

                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 2015PA02469, styled In the Interest of B.B.M., a Child, pending in the 45th
Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding.